 



EXHIBIT 10.1
SUMMARY OF COMPENSATION OF JOHN C HODGMAN
AS SOLE DIRECTOR OF CYGNUS, INC.

    John C Hodgman shall receive a director’s fee of $5,000 per year for three
years for his services as sole director of Cygnus. The three year period will
expire on November 21, 2008. The aggregate director’s fee of $15,000 for all
three years will be paid to Mr. Hodgman on December 23, 2005, subject to an
undertaking that Mr. Hodgman will repay a prorated amount of the fees should he
cease serving prior to November 21, 2008.

 